IN THE SUPREME COURT OF THE STATE OF KANSAS

                                       No. 122,565

                  In the Matter of F. WILLIAM CULLINS, District Judge,
                                       Respondent.


             ORDER OF FULL REINSTATEMENT OF JUDICIAL DUTIES

       On February 26, 2021, the court suspended F. William Cullins from his judicial
duties in the state of Kansas for one year in accordance with Supreme Court Rule 620(f)
(2021 Kan. S. Ct. R. at 536). In re Cullins, 312 Kan. 798, 481 P.3d 774 (2021).


       On June 14, 2021, the court conditionally stayed the suspension and restored
Judge Cullins' judicial duties for the remainder of the suspension period as long as Judge
Cullins complied with his plan for training and counseling (the Plan). The court further
ordered Allyson Christman, the then Director of Personnel and now Chief Human
Resource Officer, in the Office of Judicial Administration, to monitor Judge Cullins'
compliance with the Plan. Finally, the court ordered that Judge Cullins would remain
subject to the terms and conditions of the Plan until the court formally discharged him
upon his demonstration of his successful compliance with the Plan's terms in a motion to
lift the suspension. In re Cullins, 313 Kan. 658, 487 P.3d 374 (2021).


       Judge Cullins now moves the court to lift the suspension and formally discharge
him from the terms of the Plan. In support, Judge Cullins submitted his and Christman's
declarations of his successful completion of the terms of the Plan. No one voiced an
objection.




                                            1
       The court has considered and grants Judge Cullins' motion to lift the suspension
and fully and unconditionally discharges Judge Cullins from the terms and conditions of
the Plan.


       The court further directs that this order be published in the official Kansas
Reports.

       Dated this 31st day of March 2022.




                                             2